DETAILED ACTION
Status of Claims
Per Applicant’s response filed on 12/15/2020, claims 1-15 are pending. Claim 12 has been amended and claims 16-21 have been cancelled. 
Response to Amendment
The drawing sheets to Figs. 7(a)-11 submitted on 12/15/2020 are accepted. The drawings objection is withdrawn accordingly. 
The 35 USC 112(b) rejection to claims 12-15 are also withdrawn in view of the claim amendments. 
Allowable Subject Matter
Claims 1-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regard to independent claims 1 and 12, the prior art references, alone and in combination, fail to teach a catheter being configured such that when heavy water or heavy water solution/mixture is used as irrigation fluid, the (emitted) laser radiation causes tissue coagulation rather than vaporization and when water or saline solution/mixture is used as irrigation fluid, the (emitted) laser radiation causes tissue vaporization, in combination with other cited claim elements.
Lambert et al. (US 2014/0135715 A1) teaches a side-firing laser system comprising a stand-off catheter ablation probe 101 (interpreted as a standoff laser) comprising an optical fiber configured to emit therapeutic laser radiation in a direction generally transverse to art axis of the fiber (Fig. 3A); and a catheter through which the optical fiber is inserted during a surgical procedure (Fig. 3A, [0088]), wherein the catheter includes a transparent catheter tip through which the therapeutic laser radiation passes said direction generally transverse to an axis of the fiber to vaporize tissue outside the catheter tip distal end 102 having opening 135 through which laser energy exits (Fig. 3A, [0089]). The catheter tip has an irrigation fluid exit opening to permit exit of irrigation fiord from the catheter tip (irrigation post 154, Fig. 3A, [0051]), wherein the catheter has a corresponding opening in a side of the catheter tip (window 135, Fig, 3A, [0069]) and wherein when the fiber is moved to a position at which the therapeutic laser radiation passes through the opening, said catheter being configured in such that when water or saline solution or mixture is used as the irrigation fluid, the laser radiation causes tissue vaporization (deliver saline for irrigation, [0051]; deliver laser energy for ablation Fig. 3A, para. [0056, 0069].
However, Lambert fails to teach that when the (optical) fiber is moved to a position at which the therapeutic laser radiation passes through the opening, said catheter being configured in a way such that when heavy water or a heavy water solution or mixture is used as the irrigation fluid, the laser radiation causes tissue coagulation rather than vaporization.
Melsky et al. (US 2011/0084502) teaches a cardiac ablation system which uses heavy water ([0973]). However, the heavy water is not used as irrigation fluid, but rather as a means for radiation-transmission within a balloon. 
Cho et al. (US 5476461) discloses a catheter with a side opening that has an optical fiber; and in which the delivery tip coagulates tissue at the same time that light delivery tip vaporizes tissue. There is no discussion of irrigation within the catheter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
March 13, 2021